In re Seal, Sherry Dickerson et ah; Seal, Sherry; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. C, Nos. 96-12251, 96-12252; to the Court of Appeal, First Circuit, No. 99 CW 2914.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court denying defendants’ motion for summary judgment is reinstated, for the reason assigned by Judge Weimer in his opinion dissenting from the denial of rehearing. Case remanded to the trial court for further proceedings.
KNOLL, J., not on panel; LEMMON, J., would grant and docket for oral argument.